DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Claim Objections
2.     Claim 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al., US 2017/0257470 in view of Wang et al., US 2003/0028871.
        Regarding claim 1, Youn teaches of an electronic apparatus (See Fig.1, 100), comprising: 

        a processor configured to control the electronic apparatus (See Fig.1, 180, controller) to:
        generate a user interface (UI) including a plurality of guide information corresponding to at least a part of a plurality of intent analysis results based on a plurality of intent analysis results in relation to text information corresponding to a user voice being obtained (See [0098], [0126]-[0133]; [0140]; Fig.6B; Fig.8 which discloses of displaying the user interface consisting of guide information/content to be selected through the interface and of the recognition rate level/intent analysis result which compares the user voice to text of commands of the menu as well as content), 
         perform a function corresponding to selected guide information based on one of the plurality of guide information being selected (See [0098], [0108], [0126]-[0133]; [0140]; Fig.6B; Fig.8 which discloses executing or displaying the corresponding function or menu according to the selection), and 
        control the memory to store the mapping information between the performed function and the text information based on the performed function ([0098], [0101]-[0108], [0126]-[0134]; [0140]; Fig.6B; Fig.8 which discloses of the controller/memory storing the history of user selections, time of selections at which the user performs the function, and performing a learning process to update the recognition rate for the menu option/content/text).

       However, in the same field of endeavor, Wang teaches of the function being maintained for a predetermined time or more (See [0002] and [0034] which discloses of the function of viewing of content being maintained to a threshold/predetermined session time to indicate preference which is learned for and updated).
       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Youn and the teachings of using the users history to select and execute menu functions to have incorporated the teachings of Wang and the teachings of the history comprising of predetermined time for sessions for updating preferences which is learned over time for the mere benefit of better characterizing the users preferences such that the learning may incorporate different parameters of the users history.
       Regarding claim 3, the combination teaches the electronic apparatus of claim 1, wherein the processor is configured to control the electronic apparatus to:
       perform a first function corresponding to the selected guide information based on one of the plurality of guide information being selected (See Youn, [0098], [0108], [0126]-[0133]; [0140]; Fig.6B; Fig.8 which discloses executing or displaying the corresponding function or menu according to the selection), and
        perform a third function based on a command corresponding to a third function not included in the plurality of guide information being received within a predetermined time 
        control the memory to store the mapping information between the third function and the text information (See Youn, [0098], [0101]-[0108], [0126]-[0134]; [0140]; Fig.6B; Fig.8 which discloses of the controller/memory storing the history of user selections, time of selections at which the user performs the function, and performing a learning process to update the recognition rate for the menu option/content/text; Fig.19 which discloses the third function of selecting the multiple functions of Beatles album, song, and confirming; See Wang, [0002] and [0034] which discloses first channel selection as well as surfing to another channel). 
        Regarding claim 4, the combination teaches the electronic apparatus of claim 1, wherein the processor is configured to control the electronic apparatus to: 
      obtain a reliability value for each of a plurality of intent analysis results obtained in relation to the text information (See Youn, [0126]-[0133], [0137], and [0202] which discloses determining a score for the match of the menu item/content), and 
      generate a UI including a plurality of guide information corresponding to the part of the plurality of intent analysis results from among the plurality of intent analysis results, based on the size of the obtained reliability value (See Youn, [0127]-[0133], [0137], and [0202] which discloses which discloses displaying the results based on score from highest to lowest). 

      generate a UI including the plurality of guide information based on a reliability value of each of the plurality of intent analysis results being less than the predetermined threshold (See Youn, [0109], [0111], [0126]-[0133], [0137], and [0202] which discloses displaying the results based on the score in descending order for user selection). 
       Regarding claim 6, the combination teaches the electronic apparatus of claim 4, wherein the processor is configured to control the electronic apparatus to obtain a reliability value for each of the plurality of intent analysis results that are obtained in relation the text information based on the text information being identified to be related to device control (See Youn, [0098], [0126]-[0133]; [0140]; Fig.8-9 and Figs.14-19 where it is disclosed that the score is obtained for the menu items based on the text information and wherein accessing content/playing content/sending text messages would read on a type of device control since it controls the device to perform a function on the device). 
       Regarding claim 7, the combination teaches the electronic apparatus of claim 4, wherein the processor is configured to control the electronic apparatus to: identify 
      Regarding claim 8, the combination teaches the electronic apparatus of claim 7, wherein the processor is configured to control the electronic apparatus to: perform a search for the text information based on selected guide information from among the plurality of guide information (See Youn, [0124]-[0133] which discloses of converting the speech to text and the recognition rate which encompasses a matching degree with a name preset to a specific menu or function), obtain a string similarity value of a search result and the text information, and control the memory to store the mapping information between the search result and the text information based on the string similarity value being greater than or equal to a predetermined value (See Youn, ([0098], [0101]-[0108], [0126]-[0134]; [0140] which discloses of match recognition rate of a certain level of 80%  according to the matching of a specific function or menu to be a precise match and storing the history of user selections, time of selections at which the user performs the function, and performing a learning process to update the recognition rate for the menu option/content/text). 
        Regarding claim 9, the combination teaches the electronic apparatus of claim 7, wherein the search type comprises at least one of a web search, a video on demand (VOD) search, and an electronic program guide (EPG) search (See Youn, [0005], [0040], [0043], [0051], [0159]-[0162] and Fig.19 which discloses of electronic guides, video and multimedia content, and of searching the content via voice command). 
     Regarding claim 10, the combination teaches the electronic apparatus of claim 4, wherein the processor is configured to control the electronic apparatus to: identify whether the text information includes information related to prestored content based on the text information not being identified to be related to device control (See Youn, [0128] wherein photo album is text information related to prestored content and not related to device control; [0194] and Fig.19 which discloses Beatle Album which is prestored content and not related to device control), and generate a UI including a plurality of 
      Regarding claim 11, the combination teaches the electronic apparatus of claim 1, further comprising: a display, wherein the processor is configured to control the display to display a UI including the plurality of guide information (See Youn, Fig.1, 150; Fig.6-9). 
       Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.



      Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.
      Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8.

       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov